DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is a response to the amendment filed by Applicant on 6/14/2021, which has been entered.  Claims 1-18 are pending for examination.

	As a result of the amendment, all objections and rejections are withdrawn and the case is in condition for allowance.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:

	United States Patent App. Pub. No. 2017/0190530 to Seki et al., which discloses a current detecting device, motor controlling system, image forming apparatus, sheet conveying device, robot, and current detecting method; and
	United States Patent App. Pub. No. 2003/0132742 to Harding et al., which discloses a compact intelligent electronic device incorporating transformers.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "An electronic measuring device, comprising . . . a second insulating housing disposed on the first conductive shielding frame and configured to sandwich the first conductive shielding frame between the second insulating housing, which lengthens an electrical path from the first conductive shielding frame to the channel printed circuit board outside the cavity,"
	in combination with all other limitations.

Claims 2-18 are allowed as being dependent on claim 1.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868 

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
7/2/2021